—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered December 18, 1991, convicting him of criminal possession of a weapon in the second degree, reckless endangerment in the first degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the jury should have been charged with the defense of temporary and lawful possession of a weapon is unpreserved for appellate review, as it was never raised at the trial (see, People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit because, even when the evidence is viewed in a light most favorable to the defendant (see, People v Steele, 26 NY2d 526), there was no reasonable view of it upon which the jury could have found that the defendant had a legal excuse for having the weapon in his possession and that the weapon had not been used in a dangerous manner (see, People v Banks, 76 NY2d 799). The undisputed evidence was that the defendant concealed the gun for about an hour in a shoulder holster underneath his jacket and then, after he had been drinking, fired the gun at the ceiling. In addition, the defendant presented no evidence that he had any intention to rid himself of the gun. Balletta, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.